Name: 90/525/EEC: Commission Decision of 11 October 1990 authorizing member States to permit temporarily the marketing of forest reproductive material not satisfying the requirements of Council Directive 66/404/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  marketing
 Date Published: 1990-10-24

 Avis juridique important|31990D052590/525/EEC: Commission Decision of 11 October 1990 authorizing member States to permit temporarily the marketing of forest reproductive material not satisfying the requirements of Council Directive 66/404/EEC Official Journal L 292 , 24/10/1990 P. 0022 - 0027COMMISSION DECISION of 11 October 1990 authorizing Member States to permit temporarily the marketing of forest reproductive material not satisfying the requirements of Council Directive 66/404/EEC (90/525/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 66/404/EEC of 14 June 1966 on the marketing of forest reproductive material (1), as last amended by Directive 88/332/EEC (2), and in particular Article 15 thereof, Having regard to the requests submitted by certain Member States, Whereas production of reproductive material of the species set out in the Annex hereto is at present insufficient in all Member States, with the result that their requirements for reproductive material conforming to the provisions of Directive 66/404/EEC cannot be met; Whereas third countries are not in a position to supply sufficient reproductive material of the relevant species which can afford the same guarantees as Community reproductive material and which conforms to the provisions of the abovementioned Directive; Whereas the Member States should therefore be authorized to permit, for a limited period, the marketing of reproductive material of the relevant species which satisfies less stringent requirements in respect of provenance; Whereas, for genetic reasons, the reproductive material must be collected at places of origin within the natural range of the relevant species and the strictest possible guarantees should be given to ensure the identity of the material; Whereas each of the Member States should furthermore be authorized to permit the marketing in its territory of seed which satisfies less stringent requirements in respect of provenance, together with seedlings produced therefrom, the marketing of which has been permitted under this Decision in the other Member States; whereas such a measure is likely to permit intra-Community trade in the relevant reproductive material and to satisfy better the needs of the Member States involved; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 1. Member States are hereby authorized on the terms set out in the Annex hereto and on condition that the proof specified in Article 2 is furnished with regard to the place of provenance of the seed and the altitude at which it was collected, to permit the marketing in their territory of seed satisfying less stringent requirements in respect of provenance. 2. Member States are further authorized to permit the marketing in their territory of seed approved for marketing under this Decision in the other Member States. 3. Member States are further authorized to permit the marketing in their territory of seedlings produced from the abovementioned seed. Article 2 1. The proof referred to in Article 1 (1) shall be deemed to be furnished where the seed is of the category 'source-identified reproductive material' as defined in the OECD (Organization for Economic Cooperation and Development) scheme for the control of forest reproductive material moving in international trade, or of another category defined in that scheme. 2. Where the OECD scheme referred to in paragraph 1 is not used at the place of provenance of the seed, other official evidence shall be admissible. 3. Where official evidence cannot be provided in the case of the species Pinus strobus, Member States may accept other non-official evidence. Article 3 The authorizations provided for in Article 1 (1) and (2), in so far as they concern the first marketing in the territory of the Member States, shall expire on 30 November 1991. The authorizations provided for in Article 1 (1) and (2), in so far as they do not concern the first marketing, shall expire on 31 December 1993. Article 4 Member States shall, before 1 January 1992, notify the Commission of the quantities of seed or, where appropriate, seedlings satisfying less stringent requirements which have been approved for first marketing in their territory under this Decision. The Commission shall inform the other Member States thereof. Article 5 This Decision is addressed to the Member States. Done at Brussels, 11 October 1990. For the Commission Ray MAC SHARRY Member of the Commission LEGEND The Member States and the States of provenance are indicated in the order of the abbrevations of the international code used for motor vehicles. 1. Member States B = Kingdom of Belgium D = Federal Republic of Germany D (EST) = The territory of the former German Democratic Republic DK = Kingdom of Denmark E = Kingdom of Spain F = French Republic GB = United Kingdom GR = Greece I = Italian Republic IRL = Ireland L = Grand Duchy of Luxembourg NL = Kingdom of the Netherlands P = Republic of Portugal 2. States of provenance A = Austria BG = Bulgaria CDN = Canada CDN (QCI) = Canada (Queen Charlotte Island) CDN (BC) = Canada (British Columbia) CH = Switzerland CS = Czechoslovakia H = Hungary J = Japan N = Norway PL = Poland PL (Ca) = Poland (Carpathians) R = Romania S = Sweden SU = Union of Soviet Socialist Republics T = Turkey USA = United States of America YU = Yugoslavia 3. Other abbrevations exc. = except max. alt. = maximum altitude (1) OJ No 125, 11. 7. 1966, p. 2326/66. (2) OJ No L 151, 17. 6. 1988, p. 82. ANEXO - BILAG - ANLAGE - PARARTIMA - ANNEX - ANNEXE - ALLEGATO - BIJLAGE - ANEXO Abies alba Mill. Fagus silvatica L. Larix decidua Mill. Estado miembro Procedencia Procedencia Procedencia Medlemsstat Oprindelse Oprindelse Oprindelse Mitgliedstaat Herkunft Herkunft Herkunft Kratos melos Proelefsi Proelefsi Proelefsi Member State kg Provenance kg Provenance kg Provenance Ã tat membre Provenance Provenance Provenance Stato membro Provenienza Provenienza Provenienza Lid-Staat Herkomst Herkomst Herkomst Estado-membro ProveniÃ ªncia ProveniÃ ªncia ProveniÃ ªncia B 30 R 5 000 R (max. alt. 900 m) 50 CS (Sudeten strain) PL (max. alt. 900 m) D 900 D(EST), CS, R, CH, YU 20 000 D(EST), CS, R, CH 100 CS DK 90 R 10 600 R, CS, CH - E - - 25 YU F - - 500 CH, CS, PL, F GB 5 EEC 10 000 EEC, R, CS, H, YU 250 EEC, A, CS, YU, PL GR - - - I - 3 000 IT - IRL - 500 R, CS, YU - L - - - NL 75 R 5 000 R 50 CS P - - - Larix leptolepis (Sieb. & Zucc.) Gord. Picea abies Karst. Picea sitchensis Trautv. & Mey. Estado miembro Procedencia Procedencia Procedencia Medlemsstat Oprindelse Oprindelse Oprindelse Mitgliedstaat Herkunft Herkunft Herkunft Kratos melos Proelefsi Proelefsi Proelefsi Member State kg Provenance kg Provenance kg Provenance Ã tat membre Provenance Provenance Provenance Stato membro Provenienza Provenienza Provenienza Lid-Staat Herkomst Herkomst Herkomst Estado-membro ProveniÃ ªncia ProveniÃ ªncia ProveniÃ ªncia B 80 J (Hokkaido, Nagano) 100 PL (Carpathians) R (max. alt. 900 m) CS (max. alt. 900 m) 50 USA (Washington) D - 200 CS, R, D(EST), PL, H, SU 300 CDN (QCI, West Coast) USA (Washington) DK 100 J 65 D(EST), CS, PL, SU 450 CDN (QCI) USA (Washington) E 25 J 100 PL, CS 20 USA (Washington, Oregon) F 200 J (Hokkaido) 400 PL (zones II, VIII) 400 USA (Washington, Oregon, California) GB 300 EEC, J 150 R, CS, EEC 1 100 USA (Washington, Oregon, Alaska) CDN (British Columbia) GR - - - I 120 J (Hokkaido) - - IRL 50 J - 400 USA (Washington, Oregon) CDN (QCI) L - - - NL 50 J 50 PL, CS 25 USA (Washington, Oregon) CDN (British Columbia) P - - - Pinus nigra Arn. Pinus silvestris L. Pinus strobus L. Estado miembro Procedencia Procedencia Procedencia Medlemsstat Oprindelse Oprindelse Oprindelse Mitgliedstaat Herkunft Herkunft Herkunft Kratos melos Proelefsi Proelefsi Proelefsi Member State kg Provenance kg Provenance kg Provenance Ã tat membre Provenance Provenance Provenance Stato membro Provenienza Provenienza Provenienza Lid-Staat Herkomst Herkomst Herkomst Estado-membro ProveniÃ ªncia ProveniÃ ªncia ProveniÃ ªncia B 60 YU (exc. Dalmatia) - 40 CDN (Ontario) USA, YU D 300 YU 150 PL 150 D, USA (Appalachians), D(EST), CS DK 170 T, YU 205 N, S, SU 20 USA E 300 YU, A - - F 300 BG (Kustendil) 200 PL (zones II1, II2) - GB 50 EEC, A 250 EEC 20 EEC, USA GR - - - I - - 50 USA (Appalachians) IRL - - - L - - - NL 60 A, YU - 75 CDN (Ontario) USA (Appalachians) Pseudotsuga taxifolia (Poir.) Britt. Quercus borealis Michx. Quercus pedunculata Ehrh. Estado miembro Procedencia Procedencia Procedencia Medlemsstat Oprindelse Oprindelse Oprindelse Mitgliedstaat Herkunft Herkunft Herkunft Kratos melos Proelefsi Proelefsi Proelefsi Member State kg Provenance kg Provenance kg Provenance Ã tat membre Provenance Provenance Provenance Stato membro Provenienza Provenienza Provenienza Lid-Staat Herkomst Herkomst Herkomst Estado-membro ProveniÃ ªncia ProveniÃ ªncia ProveniÃ ªncia B 500 USA (Washington, West of Cascades) (max. alt. 600 m) - 10 000 R, YU (Save Valley) D 6 000 USA (Washington, Oregon) CDN (British Columbia) 2 000 D(EST), CS, USA 15 000 D(EST), YU DK 40 USA - 3 500 S E 150 USA (Washington, Oregon) - - F 2 800 USA (Washington, Oregon, California) - - GB USA (Washington, Oregon) CDN (British Columbia) 1 500 EEC 25 000 EEC, CS, YU, H GR - - - I 450 USA (Washington, Oregon, California) - 2 000 I IRL 50 USA (Washington) 500 USA, D(EST), CS 1 500 EEC, YU, R, CS L 10 USA (Washington) - - NL 50 USA (Washington), CDN (British Columbia) - - P - - - Quercus sessiliflora Sal. Estado miembro Procedencia Medlemsstat Oprindelse Mitgliedstaat Herkunft Kratos melos Proelefsi Member State kg Provenance Ã tat membre Provenance Stato membro Provenienza Lid-Staat Herkomst Estado-membro ProveniÃ ªncia B 10 000 R D - DK 55 000 N, PL E - F - GB 25 000 EEC, CS, H GR - I 2 000 I IRL 500 EEC, YU, R, CS L - NL 10 000 PL, CS P -